Order, Family Court, New York County (Sheldon Rand, J.), entered on or about June 4, 1996, which denied respondent-appellant’s motion to vacate dispositional orders terminating her parental rights that were entered on default, unanimously affirmed, without costs.
Family Court properly exercised its discretion in denying the motion to vacate, since there was no showing of a reasonable excuse for respondent’s failure to appear at the dispositional hearing or of a meritorious defense in this matter (see, Matter of Celeste M., 180 AD2d 437). Assuming, arguendo, that her boyfriend’s sister did in fact die on the day of the dispositional hearing and that that circumstance precluded an appearance at the hearing, respondent never contacted her attorney or the court in order to notify the participants that she would be unavailable. Moreover, respondent never explained why she waited until 2 months after the hearing to submit the motion for vacatur of her default.
Nor did respondent set forth a meritorious defense to the proposition that termination of her parental rights and placement of the children for adoption were in the children’s best interests. Respondent’s conclusory statements about her affection for her children were insufficient to demonstrate that the children would be best served by removing them from the care of their foster parents and returning them to respondent. At the dispositional stage, there is no presumption that a return of custody to respondent, who was found to have "permanently neglected” the children, would be in the children’s best interests (see, Matter of Celeste M., supra). Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Mazzarelli, JJ.